DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph L Allore (Allore) US 9,545,764 in view of Su-Jin JUNG (JUNG) US 2017/0033797.
As per claim 1 Allore disclose;
An electronic device (fig. 2 ,3 item 100), comprising: a housing (fig. 2, 3) comprising a front plate (102), a rear plate (200) facing in a direction opposite the front plate (102), and a side member (Fig. 4-6 item 304 with side walls) comprising a support member (304) surrounding a space between the front plate 
Allore disclose electrical structure (item 310 or 114) mounted on the printed circuit board but does not specifically teach well-known in the art shape of electrical structure with extension with holes e.g. , 
	the electrical structure comprising at least one extension portion and at least one fastening member configured to simultaneously pass through the at least one extension portion and the printed circuit board and fasten to the support member.
	However in analogues art of assembling electronic devices JUNG disclose the electrical structure (350 spacer having electrical sensor 360 Para 0128) comprising at least one extension portion (for items 350-H11 and H12 -Para 0127) and at least one fastening member (B2) configured to simultaneously pass through the at least one extension portion (at 350-H11 H12) and the printed circuit board (360) and fasten to the support member (370).


As per claim 3 combinations of Allore and JUNG disclose;
the at least one fastening member (309 or JUNG B1) is disposed in an overlapping region where the at least one extension portion and the printed circuit board overlap each other (Allore and JUNG).

As per claim 4 combinations of Allore and JUNG disclose;
the side member (part of chassis 304) further comprises a conductive member (Col. 6 lines 55-56 metal is conductive member) and a non-conductive member (Col. 6 lines 55-56 plastic over-molded part is conductive member) coupled to the conductive member (metal part), and the electrical structure (Col. 6 lune 55-58 “antenna” is electrical structure) is disposed in the support member formed of the non-conductive member.

As per claim 5 combinations of Allore and JUNG disclose;


As per claim 6 combinations of Allore and JUNG disclose;
the at least one fastening member comprises at least one screw that passes through the printed circuit board and the at least one extension portion and fastens to the support member. (Allore item 309)

As per claim 7 combinations of Allore and JUNG disclose;
at least one washer member is interposed between the printed circuit board and the at least one screw (item 309 includes suitable fasteners e.g. screws and washer as to use washer with screw is well known practice to prevent unscrewing of screw).

As per claim 8 combinations of Allore and JUNG disclose;
	the side member comprises a conductive portion (JUNG Para 0083 and 0084) formed by a first non-conductive portion (3P1) and a second non-conductive portion (3P2) spaced apart from each other, and the conductive portion (Para 0084 and 0085) is configured as an antenna by being electrically connected to a wireless communication (electromagnetic wave) circuit disposed on the printed circuit board at a first location (Para 0085 and 0086).


the electrical structure comprises an intermediate frequency (IF) module, an ear jack module, a speaker module (Speaker 108 see Col. 6 line 21), or a microphone module. (microphone 110 see Col. 6 line 21-22)

As per claim 14 combinations of Allore and JUNG disclose;
a display disposed to be at least partially visible from outside of the electronic device through the front plate in the space. (Allore fig. 1 item 104)

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph L Allore (Allore) US 9,545,764 in view of Su-Jin JUNG (JUNG) US 2017/0033797.
As per claim 15 Allore disclose;
An electronic device (fig. 2 ,3 item 100), comprising: a side member (Fig. 4-6 item 304 with side walls) comprising a support member (304) at least partially extending from a side surface to an internal space of the electronic device (fig. 3); a printed circuit board (306) disposed to be supported by the support member (304) in the internal space; an intermediate frequency (IF) module (310 antenna module or item 114 USB type connector) disposed around the printed circuit board (306) and comprising at least one extension portion (Fig. 3 item 310 has extension of item 310 on left side) at least partially overlapping the printed circuit board (306); and at least one fastening member (309) configured to simultaneously pass through the at least one extension portion and the printed circuit board (306) and fasten to the support member (304), 

	However in analogues art of assembling electronic devices JUNG disclose the electrical structure (350 spacer having electrical sensor 360 Para 0128) comprising at least one extension portion (for items 350-H11 and H12 -Para 0127) and at least one fastening member (B2) configured to simultaneously pass through the at least one extension portion (at 350-H11 H12) and the printed circuit board (360) and fasten to the support member (370).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by JUNG to the device of Allore would have yielded predicable results and resulted in an improved assembly, that would allows for arranging parts with different shapes e.g. an input device that may be mounted in a narrow space of a user device, which reduces impact related input malfunctions.. (Para 0008)

As per claim 17 combinations of Allore and JUNG disclose;
	the side member further comprises a conductive member (JUNG Para 0083 and 0084) and a non- conductive member (3P1) coupled to the conductive member (Para 0084 and 0085), and the IF module (114) is disposed to be insulated from the conductive member through the support member formed of the non-conductive member (Para 0085 and 0086).
s 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allore  and JUNG as applied to claim 1 and further in view of Jaehyuk Kang (Kang) US 9,720,458 .
As per claim 2 combinations of Allore and JUNG disclose;
the at least one extension portion (at 350-H11 and H12) is disposed on opposite side) e.g. not between the printed circuit board and the support member. 
	However in analogues art of assembling electronic device Knag teaches arranging components (fig. 9 connector of item 219) between circuit board (219) and support member (320). 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Kang to the device of Allore and JUNG would have yielded predicable results and resulted in an improved assembly, that would allows for arranging parts using known methods to utilize available space to make device compact or to reduce size or to add more components in available space. (Para 0008)

Regarding claim 16, claim 16 is rejected for the same reason as claim 2, as claim 16 recites similar to claim 2. See rejection of claim 2 above.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Allore  and JUNG as applied to claim 8 and further in view of Yong Wook Hwang (Hwang) US 2017/0111077.
As per claim 9 combinations of Allore and JUNG does not disclose further details of 

the conductive portion is disposed on the printed circuit board in a second location spaced apart from the first location and a third location between the first location and the second location, and is electrically connected to a switching device electrically connected to a ground.
However in analogues art Hawng disclose; the conductive portion (fig. 7b 738)  is disposed on the printed circuit board (Fig. 7b shows multiple locations) in a second location (738 on right) spaced apart from the first location (738 left most) and a third location (second left location of 738) between the first location and the second location, and is electrically connected to a switching device (part of communication circuit for selecting modules see Para “The locations and number of the contact parts 738 may vary depending on the number of the communication modules applied to the electronic device and frequency band characteristics of the communication modules.”) electrically connected to a ground (Para 0091 “the printed circuit board 880 may utilize at least a portion of the case 830 as a ground area).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hawng to the device of Allore and JUNG would have yielded predicable results and resulted in an improved assembly, that would provide waterproof, dustproof, and insulation qualities to protect an electronic device (Para 0002).

As per claim 10 combinations of Allore, JUNG and Hawng disclose;


As per claim 11 combinations of Allore, JUNG and Hawng disclose;
an operating frequency band of the wireless communication circuit is determined through the conductive portion in which the first location or the second location is selectively connected to a ground through the switching device.—Para 0089 and 0091)

As per claim 12 combinations of Allore, JUNG and Hawng disclose;
the wireless communication circuit is configured to transmit and receive a signal of a frequency band in a range of about 850 MHz to 3000 MHz through the conductive portion. (–Para 0142 “The communication module 1320 may have the same or similar configuration to a communication interface 1370 of FIG. 12. The communication module 1320 may include, for example, the cellular module 1321, a wireless-fidelity (Wi-Fi) module 1322, a Bluetooth.RTM. (BT) module 1323, a global navigation satellite system (GNSS) module 1324 (e.g., a GPS module, a Glonass.RTM. module, a Beidou.RTM. module, or a Galileo.RTM. module), a near field communication (NFC) module 1325, an MST module 1326, and a radio frequency (RF) module 1327. An antenna assistant device may be connected to 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allore  and JUNG as applied to claim 15 and further in view of Yong Wook Hwang (Hwang) US 2017/0111077.
Regarding Claim 18 combinations of Allore and JUNG disclose 
the side member further comprises a conductive portion formed by a first non-conductive portion and a second non-conductive portion spaced apart from each other, and the conductive portion is configured as an antenna does not disclose further details of antenna connections e.g. the conductive portion is configured as an antenna by being electrically connected to a wireless communication circuit disposed on the printed circuit board at a first location.
However in analogues art Hawng disclose; the conductive portion (fig. 7b 738) is disposed on the printed circuit board (Fig. 7b shows multiple locations) is electrically connected to a wireless communication circuit disposed on the printed circuit board at a first location. (part of communication circuit for selecting modules see Para “The locations and number of the contact parts 738 may vary depending on the number of the communication modules applied to the electronic device and frequency band characteristics of the communication modules.”) 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hawng to the device of Allore and JUNG 
 
As per claim 19 combinations of Allore, JUNG and Hawng disclose;
wherein an operating frequency band of the wireless communication circuit is determined such that the conductive portion is electrically connected to a ground of the printed circuit board (As explained in rejection of claim 18) in at least one location spaced apart from the first location. (Para 0091 “the printed circuit board 880 may utilize at least a portion of the case 830 as a ground area)

As per claim 20 combinations of Allore, JUNG and Hawng disclose;
the at least one location is in an overlapping region where the at least one extension portion and the printed circuit board overlap each other. (Fig. 7b and further as per fig. 1D and Para 0049 antenna part 131 is located in overlapping area with other modules at item 131 and also 136 with item 180)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835